United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                     November 4, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-10459
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                           ADAN GUZMAN,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Northern District of Texas
                        (4:02-CR-00210-2)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Adan Guzman has moved for leave

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Guzman has filed a response.

     Our independent review of the briefs, Guzman’s response, and

the record discloses no nonfrivolous issue for appeal.          On the

other hand, the record is insufficiently developed to permit

consideration on direct appeal of the ineffective-assistance-of-

counsel claim (IAC claim) possibly raised in Guzman’s response.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
See United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987),

cert. denied, 484 U.S. 1075 (1988). Accordingly, without prejudice

to Guzman’s right to file a motion pursuant to 28 U.S.C. § 2255 on

an IAC claim, the motion for leave to withdraw is GRANTED; counsel

is excused from further responsibilities herein; and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.    Guzman’s motion to appoint

substitute counsel is DENIED.




                                2